Citation Nr: 1009315	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post cervical discectomy with degenerative disc 
disease, for the period of May 29, 2002, to September 20, 
2009, with the exception of the periods of time in which the 
Veteran was assigned a 100 percent evaluation for 
convalescence.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post cervical discectomy with degenerative disc 
disease, effective September 21, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972, and from November 1975 to February 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
continued an evaluation of 20 percent for status post 
cervical discectomy with degenerative disc disease.

The Board notes that, in an August 2004 rating decision, the 
Veteran was also granted a temporary evaluation of 100 
percent for convalescence for the period of June 2, 2004 to 
August 31, 2004.  Additionally, in a January 2005 rating 
decision, the Veteran was granted a temporary evaluation of 
100 percent for convalescence for the period of November 3, 
2004 to December 31, 2004.

Since the RO assigned a total rating for only limited periods 
of time and, thus, did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

In July 2009, the Board remanded this issue for further 
development.  Upon remand, the RO increased the evaluation 
assigned to the Veteran's status post cervical discectomy 
with degenerative disc disease to 30 percent, effective 
September 21, 2009.  

Finally, the Board notes that the Veteran submitted a 
statement in March 2009 indicating that he wished to file a 
new claim of service connection for carpal tunnel syndrome, 
as well as claims for depression and a low back condition.  
He also indicated that he wished to file a claim for an 
increased rating for right ulnar neuropathy.  These issues 
were referred back to the RO for appropriate consideration in 
the July 2009 remand.  It appears from the record that these 
issues have not yet been adjudicated by the RO.

Accordingly, the issues of entitlement to service connection 
depression and a low back condition, entitlement to an 
increased rating for right ulnar neuropathy, and whether to 
reopen the previously denied claim for carpal tunnel 
syndrome, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected status post cervical 
discectomy with degenerative disc disease is manifested by a 
flexion of 35 degrees with increased pain, an extension of 35 
degrees with increased pain on motion with limitation of 
movement, right lateral flexion and left lateral flexion of 
50 degrees in each direction with increased pain, and right 
and left rotation of 40 degrees bilaterally with increased 
pain, with no evidence of ankylosis or incapacitating 
episodes for the period of May 29, 2002, to September 20, 
2009, with the exception of the periods of time in which the 
Veteran was assigned a 100 percent evaluation for 
convalescence.

2.  The Veteran's service-connected status post cervical 
discectomy with degenerative disc disease is manifested by a 
flexion of 0 to 15 degrees, an extension of 0 to 15 degrees, 
left lateral rotation of 0 to 30 degrees, right lateral 
rotation of 0 to 45 degrees, left lateral flexion of 0 to 25 
degrees, and right lateral flexion of 0 to 25 degrees, with 
no evidence of ankylosis or incapacitating episodes for the 
period of September 21, 2009, to the present. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for status post cervical discectomy with degenerative 
disc disease, for the period of May 29, 2002, to September 
20, 2009, with the exception of the periods of time in which 
the Veteran was assigned a 100 percent evaluation for 
convalescence, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290 and 5293 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for status post cervical discectomy with degenerative 
disc disease, effective September 21, 2009, to the present, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290 and 5293 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in June 2002 and April 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, a March 
2006 letter described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  All 
records identified by the Veteran as relating to this claim 
have been obtained, to the extent possible.  The record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Veteran was provided with an examination for his cervical 
spine condition most recently in September 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
cervical spine condition  since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
claims file, conducted the appropriate diagnostic tests and 
studies, and thoroughly interviewed and examined the Veteran.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case 
is adequate upon which to base a decision with regard to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran submitted a claim for an 
increased rating for his service-connected status post 
cervical discectomy with degenerative disc disease on May 29, 
2002.  From the time that this claim was submitted until 
September 20, 2009, a 20 percent evaluation was assigned to 
this disability, with the exception of 2 periods of 
convalescence (June 2, 2004, to August 31, 2004, and November 
3, 2004, to December 31, 2004), in which a 100 percent 
evaluation was assigned.  Effective September 21, 2009, the 
evaluation assigned to this service-connected disability was 
increased to 30 percent.  The Veteran seeks a higher rating.

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2009).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court ("Supreme 
Court") and the Federal Circuit.  According to General 
Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent 
with the Supreme Court and Federal Circuit precedent insofar 
as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that a veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The diagnostic codes pertaining to arthritis have remained 
the same throughout the pendency of this appeal.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Under the old regulation, Diagnostic Code 5287, applicable 
prior to September 26, 2003, assigns a 30 percent evaluation 
for favorable ankylosis of the cervical spine and a 40 
percent evaluation for unfavorable ankylosis of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002). 

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the cervical spine and a 20 percent evaluation for 
moderate limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2009).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6  (2009).

Under the old regulation, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome and assigns a 10 percent 
evaluation for mild symptoms; a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the revised criteria evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is assigned.

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
as of September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2009); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As mentioned above, the Board is required to consider the 
Veteran's claim in light of the former and revised schedular 
criteria.

1.  Entitlement to an evaluation in excess of 20 percent for 
status post cervical discectomy with degenerative disc 
disease, for the period of May 29, 2002, to September 20, 
2009, with the exception of the periods of time in which the 
Veteran was assigned a 100 percent evaluation for 
convalescence.

The Board notes that, during the period of May 29, 2002, to 
September 20, 2009, the Veteran underwent examinations in 
December 2002 and January 2005. 

At the December 2002 examination, the Veteran reported 
numbness and aching in the right arm, less flexibility in the 
right hand, and pain when he bows his head.  The examiner 
noted some radiation pain on movement, muscle spasm, and 
tenderness in the cervical spine.  He indicated that he did 
not feel any radiculopathy and noted that the neck moves 
slowly and is slightly painful.  The Veteran was noted as 
having a flexion of 45 degrees, an extension of 45 degrees, 
right lateral flexion of 30 degrees, left lateral flexion of 
30 degrees, right rotation of 55 degrees, left rotation of 40 
degrees, and moderate pain on movement of the cervical spine.  
The examiner noted that there was no ankylosis and the range 
of motion of the cervical spine is affected by pain, fatigue, 
weakness, lack of endurance, and incoordination.  The 
examiner noted that the Veteran has numbness and tingling in 
the hypothenar region and fingertips and that is due to 
spinal disc surgery.  The examiner determined that the 
Veteran's neuropathy in the right ulnar distribution is due 
to his spinal disc condition.

At the January 2005 examination, the Veteran was diagnosed 
with status post cervical discectomy with degenerative disc 
disease and bilateral carpal tunnel syndrome.  The examiner 
noted the Veteran's history of neck fusions.  The Veteran 
reported having fairly constant pain in the neck, which 
travels down into both arms.  The Veteran also reported 
numbness and tingling.  It was noted that the Veteran was 
incapacitated for about 10 weeks following surgery in June 
2004.  He has a decrease in mobility of the neck.  Upon 
examination, it was noted that there was a slight radiation 
of pain on movement into the arms, no muscle spasm, a little 
bit of tenderness on the posterior aspect of the neck on 
palpation, and evidence of radiculopathy of the cervical 
spine.  The Veteran was noted as having a flexion of 35 
degrees with increased pain, an extension of 35 degrees with 
increased pain on motion with limitation of movement, right 
lateral flexion and left lateral flexion of 50 degrees in 
each direction with increased pain, and right and left 
rotation of 40 degrees bilaterally with increased pain.  The 
examiner noted that pain has the major functional impact on 
range of motion.  Fatigue, weakness, lack of endurance, and 
incoordination have no impact on range of motion.  Repetitive 
motion causes increasing pain, and there is no ankylosis.  
The examiner noted that neurological examination indicates 
ulnar nerve involvement and cervical spine radiculopathy at 
C5-C6 causing decreased pinprick.  There is no motor 
involvement.  

Additionally, the Board notes that the claims file contains 
various VA and private treatment records documenting the 
severity of the Veteran's status post cervical discectomy 
with degenerative disc disease.  In a March 2009 private 
treatment record from Neurosurgery Consultants, P.A., the 
Veteran complained of increasing pain and stiffness, 
especially in the left upper neck, and numbness and tingling 
in the hands and arms.  The Veteran was noted as having 
chronic neck pain, decreased range of motion, and chronic 
myeloradiculopathy.  In a January 2009 electrodiagnostic 
consultation from Rehabilitation Medicine Services, P.C., the 
Veteran was noted as showing no evidence of acute C5-T1 motor 
radiculopathy.  The physician noted that radiculitis may 
exist.  The physician further noted that the Veteran had 
persistent right ulnar neuropathy at the elbow and persistent 
bilateral carpal tunnel syndrome. 

In a June 2005 treatment record from Neurosurgery 
Consultants, P.A., the Veteran was recorded as having a 
flexion of 45 degrees, an extension of 30 degrees, and a 
rotation of 45 degrees.  He was further noted as having mild 
tenderness cervical myelopathy.  In a May 2005 treatment 
record from Neurosurgery Consultants, P.A., the Veteran was 
recorded as having a flexion of 45 degrees, an extension of 
30 degrees, and a rotation of 45 degrees bilaterally.  In an 
October 2004 treatment record from Neurosurgery Consultants, 
P.A., the Veteran was noted as having decreased range of 
motion with pain and arm numbness on the right.  The 
Veteran's cervical spine condition was noted as moderately 
severe/severe.  In a July 2004 treatment record from 
Neurosurgery Consultants, P.A., the Veteran was recorded as 
having a flexion of 30 degrees, an extension of 30 degrees, 
and a rotation of 45 degrees bilaterally.  In an April 2004 
treatment record from Onslow Memorial Hospital, the Veteran 
complained of recurrent cervical pain and loss of sensation 
in the right hand and arm.  In a September 2003 
electrodiagnostic consultation from Rehabilitation Medicine 
Services, P.C., the Veteran was noted as showing no evidence 
of acute motor cervical radiculopathy.  He was noted, 
however, as having borderline bilateral carpal tunnel 
syndrome and right ulnar neuropathy at the elbow.  In a 
September 2003 treatment record from Neurosurgery 
Consultants, P.A., the Veteran was recorded as having a 
flexion of 45 degrees, an extension of 45 degrees, and a 
rotation of 60 degrees bilaterally.  He was diagnosed with 
cervical radiculopathy.  In an August 2003 treatment record 
from this facility, the Veteran was noted as having cervical 
radiculitis.  In an August 2002 treatment record from this 
facility, the Veteran was recorded as having a flexion of 45 
degrees, an extension of 45 degrees, and a rotation of 45 
degrees bilaterally.  He was diagnosed with right cervical 
radiculopathy.

Upon review of the claims files, the Board finds no evidence 
indicating that the Veteran demonstrated a forward flexion of 
the cervical spine at 15 degrees or less, or favorable or 
unfavorable ankylosis of the entire cervical spine or the 
entire spine for this time period on appeal.  As such, an 
increased rating is not warranted under the current General 
Rating Formula for Diseases and Injuries of the Spine

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record for this time period that the Veteran has experienced 
any incapacitating episodes, other than those for which he 
was already assigned a 100 percent evaluation for 
convalescence.  The Board notes that the Veteran indicated in 
his November 2007 Statement of Accredited Representative in 
Appealed Case that, even though he does not have a prolonged 
period of incapacitation equating to 4 weeks, he has had a 
cumulative total of at least 4 to 6 weeks when combined over 
a 12-month period.   However, the Veteran also indicated at 
the March 2009 hearing that he has not had any incapacitating 
episodes since his surgery.  Thus, while the Board 
acknowledges the Veteran's prior contentions of having 
incapacitating episodes, the Board finds that the most 
specific and credible evidence demonstrates that the Veteran 
has not had additional incapacitating episodes other than 
those following his surgeries.  As the Veteran has already 
been assigned a 100 percent evaluation for convalescence on 2 
separate occasions, the Board finds that the Veteran has been 
compensated for any incapacitating episodes that he may have 
suffered in the periods following his surgeries.  To the 
extent that the Veteran has suffered incapacitating episodes 
at other times throughout the course of this appeal, the 
Board does not find the medical evidence of record reflects 
that he has been prescribed bed rest by a physician for 
periods not related to the convalescent periods following his 
surgery.  As such, an increased rating cannot be assigned 
under this criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code. 

The Board acknowledges that the Veteran has been diagnosed 
with nonservice-connected bilateral carpal tunnel syndrome 
and service-connected right ulnar neuropathy associated with 
status post cervical discectomy with degenerative disc 
disease.  It is unclear from the medical evidence of record 
whether the Veteran has a confirmed diagnosis of cervical 
radiculopathy or whether his symptoms are associated with his 
nonservice-connected bilateral carpal tunnel syndrome and 
service-connected right ulnar neuropathy.  For example, in 
August 2002, August 2003, and September 2003 treatment 
records from Neurosurgery Consultants, P.A., the Veteran was 
diagnosed with cervical radiculopathy or cervical 
radiculitis.  In a September 2003 electrodiagnostic 
consultation from Rehabilitation Medicine Services, P.C., the 
Veteran was noted as showing no evidence of acute motor 
cervical radiculopathy.  It was noted at the January 2005 VA 
examination that neurological examination indicates ulnar 
nerve involvement and cervical spine radiculopathy at C5-C6 
causing decreased pinprick.  In a January 2009 
electrodiagnostic consultation from Rehabilitation Medicine 
Services, P.C., the Veteran was noted as showing no evidence 
of acute C5-T1 motor radiculopathy.  The physician noted that 
radiculitis may exist.  

The Board attempted to separate the Veteran's symptoms 
according to the appropriate etiology as part of his most 
recent VA examination.  However, the examiner at the 
September 2009 VA examination concluded that there is no 
clear way to truly separate the percentages of symptoms in 
the hands as to how much is from carpal tunnel, ulnar 
neuropathy, and cervical disease.    

As such, for the purposes of this decision, and resolving all 
reasonable doubt in favor of the Veteran, the Board will 
determine that the Veteran has been diagnosed with cervical 
radiculopathy or radiculitis.  Consequently, the Board has 
considered assigning the Veteran an increased rating under 
Diagnostic Code 8510.  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2009).  In this 
case, given the clearly overlapping symptomatology, as 
evidenced by the examiner's inability to distinguish the 
symptomatology, the Board finds that granting a separate 
rating for cervical radiculopathy in the right extremity 
would violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14.

As for the left extremity, the Board finds that the greater 
weight of evidence is against finding that his radiculopathy 
is more than slight in nature.  While the Veteran has 
complained of numbness and tingling in his hands, the Board 
notes that the majority of the Veteran's complaints have been 
with regard to the right hand or arm.  Given the nature and 
severity of his left extremity complaints, the Board finds 
the evidence of record does not reflect that the Veteran has 
incomplete paralysis of the upper radicular group that is 
beyond slight in nature so as to warrant a compensable rating 
under any potentially applicable code under 38 C.F.R. 
§ 4.124.

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's cervical spine disability, the Board notes that 
it was determined at the December 2002 VA examination that 
the range of motion of the cervical spine is affected by 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  At the January 2005 VA examination, the 
examiner noted that pain has the major functional impact on 
range of motion.  It was further noted that fatigue, 
weakness, lack of endurance, and incoordination have no 
impact on range of motion.  However, as the Veteran has 
already been assigned a 20 percent evaluation, despite the 
fact that the medical evidence from this time period does not 
reflect that his recorded range of motion supports a 20 
percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine, the Board finds the 
Veteran's functional impairment of the cervical spine is 
adequately compensated during this time period with his 
assigned 20 percent evaluation.  The Board notes that the 
Veteran was recorded as having a flexion of 30 degrees in a 
July 2004 treatment record from Neurosurgery Consultants, 
P.A.  However, the Veteran has already been assigned a 100 
percent evaluation for that time period for convalescence.  
As such, the Board finds that additional compensation need 
not be assigned for the Veteran's cervical spine disability 
according to 38 C.F.R. §§ 4.40 or 4.45.  

As noted above, the Board will also consider the old 
regulations in evaluating the Veteran's cervical spine 
disability.  As the Veteran has not been diagnosed with 
unfavorable or favorable ankylosis of the cervical spine, an 
increased evaluation cannot be assigned under Diagnostic Code 
5287, applicable prior to September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002). 

With regard to receiving an increased rating under Diagnostic 
Code 5290, applicable prior to September 26, 2003, there is 
no indication in the medical evidence of record for this time 
period that the Veteran's limitation of range of motion was 
severe.  As such, an increased rating will not be assigned 
under this diagnostic code either.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  

As the medical evidence of record for this time period does 
not reflect that the Veteran experiences symptoms of 
intervertebral disc syndrome that are severe enough to be 
considered more than slight in nature, an increased rating 
cannot be assigned under Diagnostic Code 5293.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, 
as noted above, there is no indication in the medical 
evidence of record that the Veteran has experienced any 
incapacitating episodes during this time period, other than 
those for which he was already compensated with a 100 percent 
rating based on convalescence.  As such, an increased rating 
cannot be awarded.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the clinical evidence of record does 
not reflect that, with the exception of the periods of time 
for which the Veteran has already been granted a 100 percent 
evaluation for convalescence, the Veteran's status post 
cervical discectomy with degenerative disc disease is so 
severe as to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above.  Furthermore, his cervical spine condition 
has not necessitated frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disabilities.  Thus, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met for the Veteran's status post 
cervical discectomy with degenerative disc disease.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 20 percent 
for the Veteran's status post cervical discectomy with 
degenerative disc disease, for the period of May 29, 2002, to 
September 20, 2009, with the exception of the periods of time 
in which the Veteran was assigned a 100 percent evaluation 
for convalescence is not warranted.  Assignment of staged 
ratings have been considered and applied appropriately.  
Hart, supra.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post cervical discectomy with degenerative disc 
disease, effective September 21, 2009.
	
The Board notes that the Veteran underwent a VA examination 
most recently in September 2009.  The examiner reviewed the 
claims file.  He noted that the Veteran injured his neck 
during active duty.  He had his first discectomy during 
service in the early 1990's.  His problems returned and he 
had repeat surgery in the late 1990's.  Currently, the 
Veteran complained of neck problems with numbness and 
tingling in both arms.  The Veteran reported a history of 
fatigue, decreased motion, and stiffness.  He denied 
weakness, spasms, and pain.  He reported spinal flare-ups of 
a moderate severity, which occur weekly and last for hours.  
These flare-ups occur when he sleeps wrong or turn his head 
wrong.  The Veteran reported decreased range of motion and 
increased pain during flare-ups.  The Veteran reported no 
incapacitating episodes of spine disease.  It was noted that 
the Veteran has carpal tunnel syndrome in both wrists and 
right ulnar neuropathy.  Upon examination, the Veteran was 
noted as not having cervical ankylosis.  Upon examination of 
the muscles of the spine, the Veteran was noted as having no 
spasms, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Upon sensory examination, the Veteran's upper 
extremities were noted as being normal bilaterally with 
respect to vibration, pain (pinprick), light touch, and 
position sense.  The Veteran's biceps, triceps, and 
brachioradialis were noted as being hypoactive bilaterally.  
With regard to the Veteran's range of motion, the Veteran was 
noted as having a flexion of 0 to 15 degrees, an extension of 
0 to 15 degrees, a left lateral flexion of 0 to 25 degrees, a 
right lateral flexion of 0 to 25 degrees, and left lateral 
rotation of 0 to 30 degrees, and a right lateral rotation of 
0 to 45 degrees.  The examiner noted objective evidence of 
pain on active range of motion.  The examiner further noted 
that there was objective evidence of pain following 
repetitive motion but no additional limitations after 3 
repetitions of range of motion.  It was noted that the 
Veteran has lost less than 1 week from work in the last 12-
month period due to doctors' appointments.  His disability 
has significant effects on his usual occupation.  
Specifically, his occupational activities are affected by 
pain.  The examiner concluded by noting that there is no 
clear way to truly separate the percentages of symptoms in 
the hands as to how much is from carpal tunnel, ulnar 
neuropathy, and cervical disease.  

Upon review of the claims files, the Board finds no evidence 
indicating that the Veteran has unfavorable or favorable 
ankylosis of the cervical spine or the entire spine.  As 
such, an increased rating is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine. 

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes during this time period.  Specifically, the Veteran 
reported at the September 2009 VA examination that he had not 
experienced any incapacitating episodes of the cervical spine 
in the previous 12-month period.  As such, an increased 
rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
As noted above, the Board has conceded that the Veteran has 
been diagnosed with cervical radiculopathy or radiculitis.  
However, given the clearly overlapping symptomatology, as 
evidenced by the examiner's inability to distinguish the 
symptomatology, the Board finds that granting a separate 
rating for cervical radiculopathy in the right extremity 
would violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14.  Furthermore, as discussed above, the Board also 
finds that the greater weight of evidence is against finding 
that his radiculopathy in the left extremity is more than 
slight in nature.  In this regard, the Veteran has reported 
subjective symptoms such as tingling and numbness, but upon 
sensory examination in September 2009, the Veteran's upper 
extremities were noted as being normal bilaterally with 
respect to vibration, pain (pinprick), light touch, and 
position sense.  Thus, a separate compensable rating under 
any potentially applicable code under 38 C.F.R. § 4.124 is 
not warranted.

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's cervical spine disability, the Board has 
considered that objective evidence of pain on active range of 
motion and following repetitive motion was noted at the 
September 2009 VA examination.  However, the examiner at this 
examination further noted that there was no additional 
limitations after 3 repetitions of range of motion.  
Therefore, while the Board notes the Veteran's complaints of 
pain, the objective evidence of record from this time period 
does not reflect that this pain produces additional 
limitation of function or motion than that for which the 
Veteran is already being compensated.  As such, the Board 
finds that additional compensation need not be assigned for 
the Veteran's cervical spine according disability to 38 
C.F.R. §§ 4.40 or 4.45.

As noted above, the Board will also consider the old 
regulations in evaluating the Veteran's cervical spine 
disability.

As the Veteran has not been diagnosed with unfavorable or 
favorable ankylosis of the cervical spine, an increased 
evaluation cannot be assigned under Diagnostic Code 5287, 
applicable prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2002). 

As the Veteran is already receiving a 30 percent evaluation 
for limited range of motion of the cervical spine, an 
increased rating cannot be awarded under Diagnostic Code 
5290, applicable prior to September 26, 2003, given that this 
is the maximum evaluation allowed under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

As the medical evidence of record for this time period does 
not reflect that the Veteran experiences symptoms of 
intervertebral disc syndrome that are severe enough to be 
considered more than slight in nature, an increased rating 
cannot be assigned under Diagnostic Code 5293.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, 
as noted above, there is no indication in the medical 
evidence of record that the Veteran has experienced any 
incapacitating episodes during this time period.  
Specifically, the Veteran reported at the September 2009 VA 
examination that he had not experienced any incapacitating 
episodes of the cervical spine in the previous 12-month 
period.  As such, an increased rating cannot be awarded.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the clinical evidence of record for 
this time period does not reflect that the Veteran's status 
post cervical discectomy with degenerative disc disease is so 
severe as to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above.  The Board notes that the September 2009 VA 
examination report reflects that the Veteran's occupational 
activities are significantly affected by pain.  However, it 
was also noted that the Veteran has lost less than 1 week 
from work in the last 12-month period due to doctors' 
appointments.  Furthermore, his cervical spine condition has 
not necessitated frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disabilities.  Thus, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met for the Veteran's status post 
cervical discectomy with degenerative disc disease.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 30 percent, 
effective September 21, 2009, for the Veteran's service-
connected status post cervical discectomy with degenerative 
disc disease is not warranted.  Assignment of staged ratings 
have been considered and applied appropriately.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post cervical discectomy with degenerative disc 
disease, for the period of May 29, 2002, to September 20, 
2009, with the exception of the periods of time in which the 
Veteran was assigned a 100 percent evaluation for 
convalescence is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post cervical discectomy with degenerative disc 
disease, effective September 21, 2009, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


